DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 09/02/19.  Claims 1-20 are still pending and have been considered below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in INDIA on 04/04/19. It is noted, however, that applicant has not filed a certified copy of the IN201941013632 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: paragraph [0015] of the Specification filed on 09/02/19 should be amended to recite “FIGS. 8[[-]], 9 and 10 are”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 of the instant claim should be amended to recite “including at least a first user”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  line 4 of the instant claim should be amended to recite “including at least a first user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "that includes a first/second request" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language establishes two separate elements, “a first/second signal” and “a first/second data communication channel”; thus, render the claims indefinite in that it is unclear as to which one the limitation in question is in reference to.
Claims 5, 6, 15 and 16 recite the limitation "the first group" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language does not appear to establish any first instance of “a first group”; thus, render the claims indefinite in that it is unclear as to what the limitation in question is in reference to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a processor” and “computer readable media”, which in view of Applicant’s own disclosure, appear to reasonably encompass the interpretation of software processor(s) and transitory/electric signal(s); thus, directs the claims to software and signals per se.
Examiner notes that while the Specification filed on 09/02/19 appears to suggest that the claimed processor could be hardware, it still does not rise to the level of specifically excluding the interpretation of software forms; additionally, while the Specification appears to specifically exclude the interpretation of transitory signals from the term “machine-readable medium”, it does not appear further define the metes and bounds of the claimed “computer readable media”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0091171) in view of Seago (2015/0058460).
Claim 1:  Lee discloses a system comprising:
a processor [page 4, paragraph 0051]; and
computer readable media including instructions which, when executed by the processor, cause the processor to:
receive a first signal, over a first data communication channel, that includes a first request from a first user for inclusion in an organization directory stored in a memory associated with the processor(request to create a new multi-tenant database user account) and configured to facilitate access to a collaboration application(shared content), the first request including a least a first user profile item for the first user(the request passes attributes of the organization user) [page 1, paragraph 0015 | page 3, paragraph 0041];
generate a first user account in the organization directory for the first user based on the first request(if user account does not already exist, create new user account), the first user account being assigned a first set of permissions and including a first user profile listing the first user profile item(retrieve rules that specify how to derive user permissions based on received attributes) [page 2, paragraphs 0018-0022 & 0027-0028 | page 3, paragraph 0030];
provide, to the first user, a first level of access to the organization directory based on the first set of permissions being assigned to the first user account(access particular objects based on determined permissions) [page 3, paragraph 0035];
but does not explicitly disclose receive a second signal, over a second data communication channel, that includes a second request from a second user for transitioning the first user account from the first set of permissions to a second, broader set of permissions, the 
However, Seago discloses a similar invention [page 1, paragraphs 0010 & 0014] and further discloses receive a second signal, over a second data communication channel(receive request from admin to assign a user to a role), that includes a second request from a second user for transitioning the first user account from the first set of permissions to a second, broader set of permissions(assign a second role to the user), the second user being associated with a third set of permissions that is at least as broad as the second set of permissions(global administrator has permission to perform all actions) [page 2, paragraph 0021 | page 3, paragraph 0037 | page 4, paragraphs 0049 & 0052]; verify a first user identity for the first user based on the second request(receive user assignment from an administrator assigning a user from the data store and assign role based on the user assignment) [page 3, paragraph 0032]; assign the first user account the second set of permissions(various roles have various permissions) [page 3, paragraphs 0033-0035]; automatically update the organization directory to reflect the change in permissions for the first user account(stored in data store with corresponding role definition ID, user ID and resource ID) [page 4, paragraph 0050]; and provide a second level of access to the organization directory to the first user that is greater than the first level of access based on the second set of permissions being assigned to the first user account(allow user to perform action if the action is included in the role definition) [page 4, paragraph 0054].
Lee with the additional features of Seago, in order to allow administrators to efficiently assign access to different users and groups authorized to perform different action sets, as suggested by Seago [page 1, paragraph 0002].
Claim 2:  Lee and Seago disclose the system of claim 1, and Lee further discloses wherein the instructions further cause the processor to: automatically approve, in response to a first access attempt by the first user, membership of the first user in a first group, the membership enabling a first number of communication services between the first user and other members of the first group via the collaboration application, the first group comprising members with the first level of access to the organization directory [page 4, paragraphs 0045-0046]; and automatically deny, prior to receiving the second request from the second user, in response to a second access attempt by the first user, membership in a second group, the second group comprising only members with the second level of access to the organization directory [page 4, paragraphs 0045-0046].
Claim 4:  Lee and Seago disclose the system of claim 1, and Lee further discloses wherein the instructions further cause the processor to: receive from the first user, prior to receiving the second request from the second user, a third request to modify the first user profile [page 3, paragraph 0038]; automatically update, in response to the third request, the first user profile [page 3, paragraph 0038]; receive from the second user, subsequent to verification of the first user identity, a fourth request to modify the first user profile [Seago: page 5, paragraphs 0056-0057]; and automatically update, in response to the fourth request, the first user profile [Seago: page 4, paragraph 0050].
Claim 5:  Lee and Seago disclose the system of claim 1, and Seago further discloses wherein the second user is a member of the first group [page 3, paragraph 0032].
Claim 6:  Lee and Seago disclose the system of claim 1, and Seago further discloses wherein the second user is an administrator for the first group [page 3, paragraph 0037].
Claim 11:  Lee discloses a method performed by a data processing system comprising:
receiving a signal, over a data communication channel, that includes a first request from a first user for inclusion in an organization directory configured to facilitate access to a collaboration application, the first request including a least a first user profile item for the first user [page 1, paragraph 0015 | page 3, paragraph 0041];
generating a first user account in the organization directory for the first user based on the first request, the first user account being assigned a first set of permissions and including a first user profile listing the first user profile item [page 2, paragraphs 0018-0022 & 0027-0028 | page 3, paragraph 0030];
providing, to the first user, a first level of access to the organization directory based on the first set of permissions being assigned to the first user account [page 3, paragraph 0035];
but does not explicitly disclose receiving a second signal, over a second data communication channel, that includes a second request from a second user for transitioning the first user account from the first set of permissions to a second, broader set of permissions, the second user being associated with a third set of permissions that is at least as broad as the second set of permissions; verifying a first user identity for the first user based on the second request; assigning the first user account the second set of permissions; automatically updating the organization directory to reflect the change in permissions for the first user account; and providing a second level of access to the organization directory to the first user that is greater 
However, Seago discloses a similar invention [page 1, paragraphs 0010 & 0014] and further discloses receiving a second signal, over a second data communication channel, that includes a second request from a second user for transitioning the first user account from the first set of permissions to a second, broader set of permissions, the second user being associated with a third set of permissions that is at least as broad as the second set of permissions [page 2, paragraph 0021 | page 3, paragraph 0037 | page 4, paragraphs 0049 & 0052]; verifying a first user identity for the first user based on the second request [page 3, paragraph 0032]; assigning the first user account the second set of permissions [page 3, paragraphs 0033-0035]; automatically updating the organization directory to reflect the change in permissions for the first user account [page 4, paragraph 0050]; and providing a second level of access to the organization directory to the first user that is greater than the first level of access based on the second set of permissions being assigned to the first user account [page 4, paragraph 0054].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Lee with the additional features of Seago, in order to allow administrators to efficiently assign access to different users and groups authorized to perform different action sets, as suggested by Seago [page 1, paragraph 0002].
Claim 12:  Lee and Seago disclose the method of claim 11, and Lee further discloses further comprising: automatically approving, in response to a first access attempt by the first user, membership of the first user in a first group, the membership enabling a first number of communication services between the first user and other members of the first group via the 
Claim 14:  Lee and Seago disclose the method of claim 11, and Lee further discloses further comprising: receiving from the first user, prior to receiving the second request from the second user, a third request to modify the first user profile [page 3, paragraph 0038]; automatically updating, in response to the third request, the first user profile [page 3, paragraph 0038]; receiving from the second user, subsequent to verification of the first user identity, a fourth request to modify the first user profile [Seago: page 5, paragraphs 0056-0057]; and automatically updating, in response to the fourth request, the first user profile [Seago: page 4, paragraph 0050].
Claim 15:  Lee and Seago disclose the method of claim 11, and Seago further discloses wherein the second user is a member of the first group [page 3, paragraph 0032].
Claim 16:  Lee and Seago disclose the method of claim 11, and Seago further discloses wherein the second user is an administrator for the first group [page 3, paragraph 0037].

Allowable Subject Matter
Claims 3, 7-10, 13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hua et al. (2016/0294881).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435